Citation Nr: 1806939	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected depressive disorder (claimed as PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, the Veteran's appeal as to service connection for sleep apnea has been expanded to include entitlement under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary must be considered).

Currently, the issues of entitlement to service connection for hypertension and abnormal heart condition are in adjudicative status at the RO level and are not ready for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before this claim can be adjudicated so that there is a complete record upon which to decide the claim and the Veteran is afforded every possible consideration.  38 U.S.C.A.  § 5103A (2012); 38 C.F.R.  § 3.159 ( 2017).

By this appeal, the Veteran seeks service connection for sleep apnea.  The issue of sleep apnea as secondary to depressive disorder (claimed as PTSD) has been raised by evidence in the record, but a medical opinion has not been obtained regarding this issue.  In a February 2013 PTSD examination, one of the Veteran's chief complaints in conjunction with his PTSD was sleep issues.  In a statement in support of claim submitted by the Veteran's wife in July 2013, she stated that the Veteran's sleep apnea was related to his PTSD.  For this reason, the Board finds it necessary to obtain an examination with a nexus opinion before adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter to the Veteran regarding secondary service connection.

2.  Schedule the Veteran for a VA examination to address the Veteran's claimed sleep disorders.  The examiner should review the claims file in its entirety and answer the following questions:

List all diagnosed sleep disorders (to include sleep apnea) diagnosed since the date of the claim (January 30, 2012), and for each disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each sleep disorder is caused by or aggravated by any period of active service or was present during active service. 

Is it at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by the Veteran's service-connected depressive disorder (claimed as PTSD).

The term "aggravated" in the above context means a worsening of her symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability.

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.  § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


